Citation Nr: 1453609	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the files on the Virtual VA system and the VBMS system to ensure a total review of the evidence. 


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in October 2008.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA and private treatment records.  

The Board acknowledges that the evidence of record, for example a February 2006 medical record, indicates that the Veteran has received disability benefits from the Social Security Administration (SSA) since January 2006.  VA is generally obligated to obtain SSA records, but such a duty is limited to instances in which there is a reasonable possibility that the records could help substantiate the claim.  In this case, the Veteran's SSA records have not been obtained, but the Board finds that there is not a reasonable possibility that the SSA records could help substantiate the Veteran's claim for several reasons.  First, the Veteran's claim for disability benefits from the SSA pre-dated the current claim for a TDIU by more than two years, meaning that the records provided in conjunction with his claim for SSA disability also predate his TDIU claim by more than two years.  Records relating to the Veteran's claim for disability benefits from 2006 and earlier are not pertinent to the question of whether the Veteran is currently entitled to a TDIU or whether he has been entitled a TDIU at any point during the course of his appeal.  Second, the Veteran's education and employment experience are of record and therefore, the SSA records would not provide added information that might be beneficial in adjudicating the claim. The Board will therefore render a decision without seeking to obtain the SSA records.

The Veteran has received a VA examination addressing his ability to secure and maintain employment.  The examination report indicates that the examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

In summary, the Board finds cannot discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994).  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The Board observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2014).  

TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When these percentage requirements are not met, entitlement to benefits may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2014); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2014).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Turning to the facts in the instant case, the Veteran is service-connected for: a) patellofemoral syndrome of the left knee, rated 10 percent disabling; b) patellofemoral syndrome of the right knee, rated 10 percent disabling; c) status post fracture of lateral malleolus, right ankle, rated 10 percent disabling; d) tinnitus, rated 10 percent disabling, and; e) status post fracture, 5th metacarpal, right hand, rated 0 percent disabling.  The Veteran's combined disability rating is 40 percent.  The Veteran's service-connected disabilities do not meet the percentage rating standards for consideration of the award of a schedular TDIU.  38 C.F.R. § 4.16(a).  

Nonetheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  For a Veteran to prevail on a claim of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b), the record must show some factor that takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the record, the Board does not believe the evidence supports a conclusion that the Veteran's case is outside the norm.  In October 2005, Dr. R.H. stated that the Veteran's osteoarthritis prevented him from any type of prolonged work atmosphere because it was difficult for the Veteran to sit or stand for any length of time.  In October 2006, Dr. R.H. stated that the Veteran had significant disability secondary to his non-service-connected back disease, and the Veteran would be able to perform only limited types of employment.  

In January 2008, Dr. R.H. noted that the Veteran had no complaints and was doing well.  Pain medication helped the pain that the Veteran experienced as a result of his arthritis.  In March 2008, Dr. R.H. noted that the Veteran continued to have back pain, but he otherwise had no complaints.  In a private medical record from March 2008, it was observed that the Veteran had "no particular limp," and he was able to climb up and down on the table independently.  The Veteran's range of motion in both knees was unrestricted.  In March 2008, Dr. R.H. stated that the Veteran had significant disability secondary to his non-service-connected back disability, and the Veteran would be unable to maintain any type of job for any period of time due to this non-service-connected disability.  In July 2008, the Veteran had no complaints and was "doing well".  

In September 2008, the Veteran stated that he had to quit working because of his knees and his right ankle.  In September 2008, Dr. R.H. declared the Veteran "unable to hold any type of employment" because of the Veteran's "medical condition."  Dr. R.H. stated that the Veteran was unable to sit, stand, or hold objects of any size or weight for any period of time.  In a separate September 2008 statement, Dr. R.H. stated that the Veteran was unable to maintain any type of job for any period of time due to his non-service-connected back disability.  

In October 2008, the Veteran indicated that he last worked as a mechanic with IVC in March 2002, and he indicated that he left this job because of his disabilities.  The Veteran stated that he had a high school education, with three years additional training in drafting.  The Veteran stated that he could not stoop because of his knees, he could not walk much because of his ankle, and he was limited in the use of his dominant hand.  In November 2008, however, IVC stated that the Veteran left their employment in March 2001 as a result of his failure to abide by rules and excessive absenteeism.  IVC did not mention the Veteran's disability among the reasons why his employment was ended.

In a September 2009 treatment record, Dr. R.H. noted that the Veteran had full muscle strength and tone.  The Veteran stated that he was doing well and denied having pain or discomfort.  In a November 2009 treatment record, Dr. R.H. noted that the Veteran denied having any pain or discomfort.  The Veteran otherwise stated that he was doing well.

In January 2010, a representative from the LWC indicated that there were no jobs available in the Veteran's local area as a result of the Veteran's "limitations and disabilities."  However, it is noted that the availability of jobs in a particular area is not a standard by which the merits of TDIU is judged.  In January 2010, Dr. R.H. stated that the Veteran's chronic pain in the knees, right hand, and right ankle rendered him unable to hold any type of employment.  In August 2010, a VA examiner found that the Veteran's right hand disability prevented him from engaging in his previous job as a valve mechanic.  Examination of the hands was otherwise normal, and the fingers moved normally.  The Veteran performed all activities of daily living unassisted.  In December 2012, a representative from the LWC indicated that the Veteran's disabilities prevented him from obtaining any type of employment, but drew no distinction between his service connected and non-service connected disabilities .  

The Board finds that the weight of the medical evidence of record indicates that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In making this determination, the Board has noted the opinions of record stating that the Veteran's service-connected disabilities render him unemployable.  The Board, however, places little probative weight on these opinions.  With regard to the opinions of R.H. that the Veteran is unable to work, the Board notes that Dr. R.H.'s clinical records do not support such a finding.  Dr. R.H. noted on a number of occasions that the Veteran did not complain of pain or discomfort, and that the Veteran himself indicated that he was "doing well".  These clinical findings are inconsistent with a finding that the Veteran is unable to engage in any type of employment, even sedentary employment.  Dr. R.H. never reconciled these clinical findings with his opinions that the Veteran was unemployable, and the Board therefore places little weight on the opinions of Dr. R.H. that the Veteran could not work.  Similarly, the opinions of Dr. R.H. often consider the effects of the Veteran's non-service-connected back disability on his ability to work, which is not a relevant consideration for the purpose of determining the Veteran's eligibility for a TDIU.  In fact, on multiple occasions it appears that Dr. R.H. concluded that the Veteran's non-service connected back disability was the predominant reason he could not work.

The Board also affords little probative weight to the December 2012 opinion of the LWC representative that the Veteran could not work, because this opinion was not otherwise supported by a rationale or other medical evidence consistent with the opinion.  

The Board acknowledges the contentions of the Veteran that he is unable to work due to service-connected disabilities.  Laypersons can attest to factual matters of which they had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Veteran is competent to report what he perceives through his senses, such as pain, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's descriptions of the physical difficulties caused by his service-connected disabilities are competent and have some probative value.

However, even if the Board were to accept the Veteran's contention that his service-connected conditions preclude him entirely from engaging in physical labor, the evidence of record weighs against a finding that the Veteran is precluded from procuring or maintaining a substantially gainful occupation that is predominantly sedentary in nature.  Furthermore, the Veteran's work history indicates that he has experience working in predominantly sedentary fields, such as working as a clerk.  While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his 40 percent combined disability rating, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  

Instead, the Board finds that the symptomatology associated with the Veteran's service-connected disabilities is appropriately compensated by the currently-assigned 40 percent combined disability rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014); Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).

The Board finds that the RO's decision not to refer this issue to the Director of Compensation and Pension Service for extraschedular consideration of a TDIU was correct because the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  Therefore, the claim for TDIU must be denied.  38 C.F.R. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


